 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    No. CV 16-5375-DSF (PLA)
12               Plaintiff,                       FIRST AMENDED CONSENT
13                      v.                        JUDGMENT OF FORFEITURE
14   REAL PROPERTY LOCATED IN
     NEW YORK, NEW YORK,                          [This Amended Consent Judgment is case-
15
                 Defendant.                       dispositive]
16
17 ________________________________
   118 GREENE STREET (NYC) LLC,
18
19              Claimant.
20
21         Upon consideration of the Joint Stipulation for the entry of this First Amended
22   Consent Judgment filed by the Plaintiff United States of America (“United States”) and
23   Claimant 118 GREENE STREET (NYC) LLC (“Claimant”) (collectively, together with
24   certain non-claimants who have agreed to be bound by this Judgment 1, the “Parties”),
25
26         1
            The non-claimant parties to the Stipulation seeking entry of this First Amended
27   Consent Judgment are FFP (Cayman) Limited, FFP Trustee (NZ) Limited, and FFP
28   (Directors) Limited, FFP (Corporate Services) Limited (collectively, “FFP”); and
                                                       (footnote cont’d on next page)
 1   which First Amended Consent Judgment disposes of the entirety of this action, the Court
 2   HEREBY finds that FFP has petitioned the foreign courts in the relevant trust
 3   jurisdictions – New Zealand and/or Cayman Islands – for an order known as a “blessing
 4   order”; such blessing order has been obtained; and that blessing order authorizes FFP to
 5   forfeit or otherwise distribute the Defendant property or sales proceeds of such property
 6   to the United States in accordance with the orders of this Court; nothing precludes the
 7   Court from entering this First Amended Consent Judgment; and there is good cause for
 8   entering the First Amended Consent Judgment;
 9         WHEREFORE, the Court HEREBY ORDERS, ADJUDGES AND DECREES
10   that the Consent Judgment (Dkt. 143), incorporated herein by reference, is hereby
11   amended as follows:
12         1.     All right, title, and interest in and to the Defendant Real Property more
13   particularly described as:
14         The Condominium Unit (hereinafter referred to as the “Unit”) known as
           Residential Unit No. 16 in the building (hereinafter referred to as the
15
           “Building”) known as THE SOHO HERITAGE CONDOMINIUM and by
16         the street number 114-116/118-120 Greene Street, Borough of Manhattan,
           City of New York, State of New York, said unit being designated and
17
           described as Art Gallery Unit No. 16 in a certain declaration dated
18         8/10/1989 made by grantor pursuant to Article 9-B of the Real Property
           Law of the State of New York (hereinafter referred to as the “Condominium
19
           Act”), establishing a plan for condominium ownership of the building and
20         the land (hereinafter referred to as the “Land”) upon which the building is
           situate (which land is more particularly described in Exhibit A annexed
21
           hereto and by this reference made a part thereof), which declaration was
22         recorded in the New York County Office of the City of New York on
23         1/26/1990, in Reel 1661 Page 801 as amended by First Amendment dated
           3/6/1992 recorded 3/12/1992 in Reel 1854 Page 1435 (which declaration
24         and amendments thereto are hereinafter collectively referred to as the
25         “Declaration”). The Unit is also designated as Tax Lot 1216 in Block 499 of
           Section 2 of the Borough of Manhattan on the Tax Map of the Real
26
27   beneficiaries Low Hock Peng, Goh Gaik Ewe, Low May Lin, Low Taek Szen, and Low
     Taek Jho (collectively, the “Low Family”). (Dkt. 141)
28
                                                  2
 1         Property Assessment Department of the City of New York and on the Floor
           Plans of the Building, certified by Michael Lynn and Associates, on
 2
           12/15/1989, and filed with the Real Property Assessment Department of the
 3         City of New York on 1/22/1990 as Condominium Plan No. 685 and also
           filed in the City Register’s Office on 1/26/1990 as Map No. 4966, as
 4
           amended on 3/12/1992 as Map No. 5128;
 5
           Together with an undivided 8/17% respectively in the Common Elements
 6
           (as such term is defined in the Declaration).
 7
 8         All that certain plot, piece or parcel of land, situate, lying and being in the
           Borough of Manhattan, County of New York, City and State of New York,
 9         bounded and described as follows:
10
           Beginning at a point on the easterly side of Greene Street, distant 20 feet
11         southerly from the corner formed by the intersection of the southerly side of
12         Prince Street with the easterly side of Greene Street;

13         Running thence easterly on a line parallel with Prince Street, 50 feet;
14
           Thence northerly on a line parallel with Greene Street, 20 feet to the
15         southerly side of Prince Street;
16
           Thence easterly along the southerly side of Prince Street, 50 feet;
17
18         Thence southerly and parallel with easterly side of Greene Street, 101 feet;

19         Thence westerly and parallel with the southerly side of Prince Street, 100
20         feet to the easterly side of Greene Street;

21         Thence northerly along the easterly side of Greene Street, 81 feet to the
22         point or place of Beginning.

23         For Information Only: Premises also known as 118 Greene Street, New
24         York, NY Block: 499, Lot: 1216

25   (hereinafter the “GREENE STREET Property”), and any and all monetary proceeds
26   from income (“Income Proceeds”) generated from the GREENE STREET Property,
27   including but not limited to rental income, but excluding those used to pay for the costs
28   and expenses of managing and maintaining the property in the ordinary course of
                                              3
 1   operation, is hereby forfeited to and title is vested in the United States; judgment is
 2   entered in favor of the United States; and any and all right, title, or interest in or to the
 3   GREENE STREET Property, or claims or potential claims to the GREENE STREET
 4   Property including those of 118 GREENE STREET (NYC) LLC, “FFP” and the “Low
 5   Family” are hereby released from the GREENE STREET Property.
 6         2.     This Judgment shall serve as the Order transferring title to the GREENE
 7   STREET Property from the titled owner 118 GREENE STREET (NYC) LLC to the
 8   United States.
 9         3.     The United States shall dispose of the GREENE STREET Property in
10   accordance with law.
11         4.     The May 31, 2019 Order for Interlocutory Sale of the GREENE STREET
12   Property (the “Interlocutory Sale Order”) (Dkt. 136) is hereby vacated, except that
13   proceeds of the sale of the GREENE STREET Property shall be determined and
14   distributed in accordance with Paragraph 6 of the Interlocutory Sale Order, incorporated
15   herein by reference.
16         5.     The terms of this First Amended Consent Judgment shall control in the
17   event of any alleged conflict with any prior Stipulation or Order filed or entered in this
18   action, including, without limitation, the Interlocutory Sale Order (Dkt. 136), the
19   Stipulation to Enter Consent Judgment (Dkt. 141), and the Consent Judgment of
20   Forfeiture (Dkt. 143).
21         6.     All other terms of the Consent Judgment (Dkt. 143) remain unchanged.
22   //
23
24   //
25
26   //
27
28   //
                                                    4
 1         7.    The Court shall retain jurisdiction to enforce the terms of this order.
 2
 3   DATED: April 9, 2020
 4
                                           Honorable Dale S. Fischer
 5                                         UNITED STATES DISTRICT JUDGE
 6
 7   PRESENTED BY:

 8   DEBORAH CONNOR
 9   Chief, MLARS
     NICOLA T. HANNA
10   United States Attorney
11
     /s/ Michael R. Sew Hoy
12   MICHAEL R. SEW HOY
13   JOHN J. KUCERA
     Assistant United States Attorneys
14   WOO S. LEE
15   Deputy Chief, MLARS

16   Attorneys for Plaintiff
17   UNITED STATES OF AMERICA

18
19
20
21
22
23
24
25
26
27
28
                                                 5
